                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

    DONELL HART,                                          §
                                                          §
                   Plaintiff,                             §    CIVIL ACTION NO. 5:19-CV-00073-RWS
                                                          §
    v.                                                    §
                                                          §
    TRAVELERS, INC.,                                      §
                                                          §
                   Defendant.                             §

                                                     ORDER

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On July 9, 2019, the Magistrate Judge

issued a Report and Recommendation, recommending Plaintiff’s above-entitled and numbered

cause of action be dismissed without prejudice. Docket No. 5.

         Plaintiff received a copy of the Magistrate Judge’s Report but filed no objections thereto;1

accordingly, he is not entitled to de novo review by the District Judge of those findings, conclusions

and recommendations, and except upon grounds of plain error, he is barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Services Automobile Association, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge that Plaintiff’s case should

be dismissed without prejudice for lack of jurisdiction. See United States v. Raddatz, 447 U.S.


1
 The Clerk of the Court forwarded a copy of the Report and Recommendation to Plaintiff, via certified mail. Plaintiff
acknowledged receipt on July 18, 2019. Docket No. 6. The Court notes Plaintiff filed a separate diversity cause of
action against Jeffrey Maxwell on June 28, 2019, presumably regarding the incident vaguely referenced in the above
case against Travelers Inc. See No. 5:19-cv-00087-RWS-CMC.
     .
667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed

findings of fact and recommendations ‘such weight as [their] merit commands and the sound

discretion of the judge warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

Court hereby adopts the Report of the United States Magistrate Judge as the findings and

conclusions of this Court. Accordingly, it is hereby

       ORDERED that Plaintiff’s above-entitled and numbered cause of action is DISMISSED

WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 18th day of September, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
